              Case 2:17-cv-04938-CFK Document 18 Filed 12/19/18 Page 1 of 1



                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BONNIE HAAK,                                              CIVIL ACTION
              Plaintiff

                        v.

ANN'S CHOICE, INC.,
              Defendant.                                  NO. 17-4938



                                             ORDER

          AND NOW, this 19th day of December, 2018, it having been reported that the issues
between the parties in the above action have been settled and upon Order of the Court
pursuantto the provisions of Rule 41.1 (b) of the Local Rules of Civil Procedure of this Court,
it is


ORDERED that the above action is DISMISSED with prejudice, pursuant to the agreement
of counsel without costs.




Civ. 2 41.l(b) (3/18)
